07/06/2017


                                          DA 15-0394
                                                                                          Case Number: DA 15-0394

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 169



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

MICHAEL ROBERT STUTZMAN,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DC 13-807
                        Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Chad Wright, Chief Appellant Defender, Haley Connell Jackson, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Tammy K Plubell, Assistant
                        Attorney General, Helena, Montana

                        Scott Twito, Yellowstone County Attorney, Christopher Morris, Mary
                        Leffers Barry, Deputy County Attorneys, Billings, Montana



                                                    Submitted on Briefs: March 8, 2017

                                                               Decided: July 6, 2017

Filed:

                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1    Michael Stutzman appeals his conviction of sexual assault against R.W., the eight-

year-old daughter of Stutzman’s former girlfriend, Angela. The jury acquitted Stutzman

of a separate charge against K.W., R.W.’s twin sister. The court later denied Stutzman’s

motion for a new trial and sentenced him to prison.

¶2    We address the following issues on appeal:

      1.     Whether the prosecutor violated Stutzman’s right to a fair trial by telling
      the jury in closing argument that, in order to find Stutzman not guilty, it would
      have to conclude that R.W. and K.W. had lied during their testimony;

      2.      Whether the District Court committed plain error when it failed to give a
      specific unanimity instruction to the jury on the sexual assault charge after R.W.
      testified to two alleged sexual assaults; and

      3.    Whether the District Court erred in not disclosing to the defense
      information from the medical and counseling records that it reviewed in camera.

¶3    We affirm.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶4    Stutzman began living with Angela, R.W., and K.W. in May 2013. Shortly after

he moved in with them, R.W. and K.W. both disclosed to their mother and their school

counselor, Tara Sylvester, that Stutzman had inappropriately touched them. The police

arrested Stutzman, and the State charged him with felony sexual assault against R.W. and

felony sexual intercourse without consent against K.W.

¶5    R.W. testified at trial that Stutzman had touched her inappropriately on two

occasions. The first incident occurred while R.W. was sitting on Stutzman’s lap at home.

She stated that Stutzman touched her “in the wrong places,” which she described as her



                                            2
“private areas.” R.W. told her mother that Stutzman had touched the inside of her thigh,

which made her feel “weird.” Angela addressed the matter with Stutzman, who was

apologetic but denied that anything inappropriate occurred.

¶6     The second incident occurred in a tent in the family’s backyard over Memorial

Day weekend.      R.W. had invited several friends for a sleepover, and Stutzman

volunteered to sleep in the tent with the children to supervise them. R.W. claimed that

during the night Stutzman “put his hands in [her] pants and started rubbing [her] in the

wrong place.” She explained that Stutzman had touched her “private area,” her “cover-

up area,” or where she goes “pee.” K.W. testified that, sometime during the same

weekend, Stutzman had penetrated her vagina with his finger while she was sleeping.

K.W. told R.W. the next morning what happened, and R.W. said they needed to tell their

mom.

¶7     After R.W. and K.W. told their mother about these incidents, Angela kicked

Stutzman out of the house. The children then spoke with Sylvester. Sylvester testified at

trial that the children had received counseling services prior to the May 2013 incidents

because they met the criteria for being “seriously emotionally disturbed.” R.W. suffered

from “ADHD and oppositional defiant behaviors,” and K.W. suffered from “ADHD and

anxiety disorder.” Based on her discussions with the children, Sylvester believed that

Stutzman had sexually abused them, and she contacted the police.

¶8     Shortly before trial, Stutzman sought a continuance in order to obtain additional

medical and counseling records concerning the girls. The court conducted an in camera

review of the children’s medical records from the Billings Clinic and of their counseling


                                            3
records from Altacare, Sylvester’s employer.       The court concluded that the records

contained no exculpatory evidence of Stutzman’s behavior. It declined to disclose any of

the records, and trial proceeded as scheduled.

¶9     Stutzman’s theory at trial was that R.W. and K.W. had fabricated their allegations

in order to get him out of the house. During closing argument, defense counsel referred

to Angela’s testimony, stating, “‘If we get him out of here, we’re golden,’ that’s what

mom said. Those words just jump out at you, because they provide a motive for these

girls to tell the stories that they did.” He suggested that the girls did not understand the

repercussions of their alleged lies about Stutzman, stating that “part of the understanding

whether or not they have to tell the truth is an understanding of what happens if they

don’t. They know that they’ll get in trouble, but do they know the consequences of what

could happen to this person, to Mike? Do they truly understand that?” In the State’s

rebuttal argument, the prosecutor said, “A not guilty verdict means you don’t believe

[K.W.] and [R.W.]. It means you think they’re lying.” Stutzman objected, saying,

“That’s not what that means.”        The court replied, “It’s closing argument.”        The

prosecutor continued her argument without further comment on the point.

¶10    The court instructed the jury that it must unanimously “agree that the defendant is

either guilty or not guilty in order to reach a verdict.” It provided a definition of sexual

assault and listed the elements of sexual assault that the State was required to prove. It

did not instruct, however, that the jury had to agree unanimously on at least one specific

criminal act that Stutzman had committed in order to convict him of sexual assault.




                                             4
Stutzman neither objected to the court’s instructions nor offered a specific unanimity

instruction.

¶11     The jury found Stutzman not guilty of sexual intercourse without consent against

K.W. and found him guilty of sexual assault against R.W.        Stutzman moved for a new

trial on the sexual assault conviction, arguing that the State’s comment during its rebuttal

closing argument was so improper and prejudicial that it violated his constitutional right

to a fair trial.

¶12     The court denied Stutzman’s motion for a new trial. It reasoned, “Once defense

counsel argued that the victims had a motive to lie and did not understand the

repercussions of their alleged lies, rebuttal by the State was not prejudicial in the

comments of the prosecutor.       No error attaches when the prosecutor’s actions are

provoked by defense counsel.” The court reasoned that Stutzman provoked this comment

by referencing the motive of the victims to lie—to get Stutzman out of the house. The

court sentenced Stutzman to twenty-five years in prison with twenty years suspended and

required that he be designated as a Level 2 Sexual Offender.

                               STANDARDS OF REVIEW

¶13     We generally review a district court’s decision to grant or deny a motion for new

trial for an abuse of discretion. State v. Morse, 2015 MT 51, ¶ 18, 378 Mont. 249,

343 P.3d 1196. We likewise review a district court’s decision regarding jury instructions

for an abuse of discretion, so long as the instructions, as a whole, fully and fairly instruct

the jury on the law applicable to the case. State v. Dobrowski, 2016 MT 261, ¶ 6,

385 Mont. 179, 382 P.3d 490. When a defendant raises the plain error doctrine to request


                                              5
our review of issues that the defendant did not raise before the district court, our review is

discretionary. State v. Daniels, 2003 MT 247, ¶ 20, 317 Mont. 331, 77 P.3d 224. We

review a district court’s grant or denial of discovery for an abuse of discretion. State v.

Duffy, 2000 MT 186, ¶ 18, 300 Mont. 381, 6 P.3d 453.

                                      DISCUSSION

¶14 1. Whether the prosecutor violated Stutzman’s right to a fair trial by telling the
jury in closing argument that, in order to find Stutzman not guilty, it would have to
conclude that R.W. and K.W. had lied during their testimony.

¶15      Stutzman asserts that the prosecutor’s argument “diluted the presumption of

innocence and shifted the burden of proof” to him.           He argues that it constituted

prosecutorial misconduct and that it was highly prejudicial, entitling him to a new trial.

¶16      The Sixth Amendment of the United States Constitution and Article II, Section 24,

of the Montana Constitution guarantee criminal defendants the right to a fair trial. State

v. Hayden, 2008 MT 274, ¶ 27, 345 Mont. 252, 190 P.3d 1091. To determine whether a

defendant is entitled to a new trial by reason of prosecutorial misconduct, we consider

“whether the prosecutor’s comments were improper” and whether they “prejudiced the

defendant’s right to a fair trial.” State v. Pierce, 2016 MT 308, ¶ 24, 385 Mont. 439,

384 P.3d 1042 (citing State v. Lindberg, 2008 MT 389, ¶ 25, 347 Mont. 76, 196 P.3d
1252).

¶17      The burden is on the defendant to show that the prosecutor’s improper comments

prejudiced his right to a fair trial. Lindberg, ¶ 25. In determining whether prejudice

occurred, we view the improper comments “in the context of the case in its entirety.”

Lindberg, ¶ 25. “We evaluate a prosecutor’s statements during closing argument in the


                                              6
context of the argument as a whole.” State v. Walton, 2014 MT 41, ¶ 13, 374 Mont. 38,

318 P.3d 1024; accord State v. Martin, 2001 MT 83, ¶ 68, 305 Mont. 123, 23 P.3d 216

(holding that a prosecutor’s improper comments were not prejudicial “in light of all the

surrounding circumstances, including the context in which the remarks were made”).

¶18    Stutzman argued in closing that R.W. and K.W. fabricated the allegations against

him as a way to get him out of their home, and he questioned the children’s ability to

understand the repercussions of lying. The prosecutor began her rebuttal argument by

discussing reasonable doubt and the State’s burden of proof. She proceeded to discuss

the evidence, responding to defense counsel’s arguments. She then stated that a not

guilty verdict would require the jury to believe that R.W. and K.W. were lying. After

Stutzman objected, she did not discuss this contention further. Instead, the prosecutor

reviewed the evidence and questioned how it would support Stutzman’s assertion that

K.W. and R.W. had a motive to lie, pointing to specific evidence that suggested the girls

did not lie on the witness stand.

¶19    Based on our review of the record, we conclude that Stutzman has failed to

“demonstrate, from the record,” that even if improper, the prosecution’s isolated remark

prejudiced him. State v. Sanchez, 2008 MT 27, ¶ 55, 341 Mont. 240, 177 P.3d 444. The

prosecutor’s closing argument and rebuttal argument centered on the evidence presented

at trial and how it proved Stutzman’s guilt. The prosecutor made the comment about the

girls’ lying in rebuttal, after Stutzman suggested that R.W. and K.W. had fabricated their

allegations.   Viewing the prosecution’s comment “in light of all the surrounding

circumstances, including the context in which the remarks were made,” Martin, ¶ 68, we


                                            7
conclude that the District Court did not abuse its discretion in denying Stutzman’s motion

for a new trial on this ground. Stutzman has not met his burden of showing that the

prosecutor’s statement prejudiced his right to a fair trial. Lindberg, ¶ 25. We therefore

do not address whether the comments were improper on their face. See Pierce, ¶ 24.

¶20 2. Whether the District Court committed plain error when it failed to give a
specific unanimity instruction to the jury on the sexual assault charge after R.W. testified
to two alleged sexual assaults.

¶21    Stutzman argues that the District Court erred when it failed to instruct the jury that

it must agree unanimously that Stutzman committed a specific underlying criminal act in

order to convict him of sexual assault. He contends that the State presented two separate

incidents in which Stutzman allegedly sexually assaulted R.W.—one that occurred while

she was sitting on his lap, and another that occurred during the backyard campout.

Stutzman contends that although the jury unanimously found him guilty of sexual assault

against R.W., the jurors might not have unanimously concluded that the State proved at

least one of the two particular acts. This, in Stutzman’s view, creates uncertainty about

the unanimity of the jury’s verdict and warrants a new trial. Stutzman argues that we

should review the court’s failure to give a specific unanimity instruction for plain error.

¶22    A criminal defendant has a constitutional right to a unanimous jury verdict. State

v. Vernes, 2006 MT 32, ¶ 21, 331 Mont. 129, 130 P.3d 169.              Unanimity “requires

substantial agreement as to the principal factual elements underlying a specific offense.”

Vernes, ¶ 21. When the State charges multiple criminal acts within one count, and when

“a genuine possibility exists that different jurors will conclude a defendant committed

disparate illegal acts subsumed under the single count,” the court must provide a specific


                                              8
unanimity instruction directing the jurors “to reach a unanimous verdict on at least one

specific criminal act before finding guilt for the multiple-act count.” State v. Harris,

2001 MT 231, ¶ 12, 306 Mont. 525, 36 P.3d 372, abrogated in part on other grounds by

Robinson v. State, 2010 MT 108, ¶ 12 n.1, 356 Mont. 282, 232 P.3d 403.

¶23    Because Stutzman did not object to the court’s jury instructions or offer a specific

unanimity instruction on the sexual assault charge, he did not preserve that issue for

appeal. We generally do not address issues raised for the first time on appeal. State v.

Favel, 2015 MT 336, ¶ 13, 381 Mont. 472, 362 P.3d 1126. We may, however, “choose

to invoke the common law plain error doctrine where failing to review the claimed error

may result in a manifest miscarriage of justice, may leave unsettled the question of the

fundamental fairness of the trial or proceedings, or may compromise the integrity of the

judicial process.” Favel, ¶ 13. We invoke plain error review “sparingly, on a case-by-

case basis.” Favel, ¶ 23. When the circumstances of a case do not warrant application of

the plain error doctrine, we need not address the merits of the alleged error. See State v.

Lawrence, 2016 MT 346, ¶¶ 11-12, 386 Mont. 86, 385 P.3d 968; State v. Thorp,

2010 MT 92, ¶ 25, 356 Mont. 150, 231 P.3d 1096.

¶24    Trial on the charge that Stutzman sexually assaulted R.W. focused on the incident

that allegedly occurred in the tent. In both its opening and closing statements, the

defense referred only to the incident in the tent—not the touching alleged to have

occurred while R.W. sat on Stutzman’s lap—as the basis for the sexual assault charge. In

the State’s closing argument, the prosecutor stated, “[R.W.] told you, ‘He stuck his hands

in my pants and he rubbed my private’ . . . She called it her cover-up area.” It later


                                            9
stated, “[Stutzman] waited until [R.W.] was asleep, and then he stuck his hands down her

pants.” These were clear references to the incident in the tent. The prosecutor framed the

incident on Stutzman’s lap—in which R.W. alleged that he inappropriately touched her

over her clothes—as an opportunity to test the potential consequences of his actions.

When R.W. told her mom about this incident, Stutzman claimed it was an accident. The

prosecutor argued that, after Stutzman did not face any consequences for this action, he

“progressed” to inappropriately touching R.W. underneath her clothes in the tent. The

prosecutor’s comments about the incident on Stutzman’s lap were directed toward her

argument that his behavior escalated to ultimately assaulting R.W. in the tent.

¶25    The record therefore demonstrates that the parties considered the tent as the basis

for the sexual assault charge. Defense counsel’s failure to offer a specific unanimity

instruction undoubtedly reflects this understanding. The court did not plainly err when it

did not sua sponte give a specific unanimity instruction in light of the parties’

presentation of the case. The circumstances of this case thus do not warrant application

of the plain error doctrine. See Lawrence, ¶¶ 11-12; Thorpe, ¶ 25.

¶26 3. Whether the District Court erred in not disclosing to the defense information
from the medical and counseling records that it reviewed in camera.

¶27    After the District Court conducted an in camera review of the sealed documents

from the Billings Clinic and Altacare, it disclosed none of the documents to counsel for

the parties. Stutzman argues that this Court must review the records to ensure that the

District Court did not err in refusing to disclose these documents to the defense. If the

documents contain “favorable and material information” that the court failed to disclose,



                                            10
Stutzman argues that he should receive a new trial. He argues that any information that

could weaken R.W.’s, Angela’s, or Sylvester’s credibility as witnesses or any medical

documents that could support Stutzman’s defense that he did not sexually assault R.W.

would constitute “favorable and material information.”

¶28    A defendant has a right to discover exculpatory evidence.               Duffy, ¶ 19.

Exculpatory evidence includes that which is favorable to the accused and material either

to guilt or to punishment. State v. Colvin, 2016 MT 129, ¶ 12, 383 Mont. 474, 372 P.3d
471; State v. Ellison, 2012 MT 50, ¶¶ 15-16, 364 Mont. 276, 272 P.3d 646. We do not

focus our inquiry “on whether the evidence is admissible or inadmissible, but rather

whether the evidence is favorable to the defense and could have affected the outcome of

the proceedings.” State v. Weisbarth, 2016 MT 214, ¶ 24, 384 Mont. 424, 378 P.3d 1195.

“Favorable” evidence includes evidence that has the “potential to lead directly to

admissible exculpatory evidence.” Weisbarth, ¶ 24.

¶29    When a defendant requests a crime victim’s confidential records, the district court

has a “duty to conduct an in camera review to ascertain whether there [is] any

exculpatory evidence in the files.” State v. Johnston, 2014 MT 329, ¶ 9, 377 Mont. 291,

339 P.3d 829. If the trial court finds records that constitute potentially exculpatory

evidence, “the district court must balance the defendant’s need for exculpatory evidence

against the privacy interest of the victim.” Duffy, ¶ 21. “If confidential information is

not exculpatory or necessary for the preparation of the defense, defense counsel’s right to

review the information is outweighed by the victim’s right to confidentiality.”

Duffy, ¶ 21. Ultimately, to mandate reversal of the conviction, a defendant “must prove


                                            11
‘that there is a reasonable probability that had the information been provided, the result

would have been different or[,] stated another way, is it a “verdict worthy of

confidence”?’” State v. Ellenburg, 2000 MT 232, ¶ 47, 301 Mont. 289, 8 P.3d 801

(quoting Kills on Top v. State, 273 Mont. 32, 42, 901 P.2d 1368, 1374 (1995)).

¶30   We have conducted a complete review of the Billings Clinic and Altacare records

that the District Court reviewed in camera. The Billings Clinic records contain medical

documents for R.W. and K.W. and include reports from two forensic examinations

conducted on June 12, 2013. Both reports were included in R.W.’s medical file and both

are identified as a report of her examination. The first report describes an “[a]bnormal

vaginal exam . . . compatible with blunt force trauma.” The second report describes a

“[n]ormal vaginal examination” which “neither denies nor confirms sexual abuse.” The

reports make it apparent—particularly from the patients’ descriptions of the alleged

incidents of sexual assault—that the report of the abnormal examination pertains to R.W.

and that the report of the normal examination pertains to K.W. Nonetheless, due to the

fact that both reports were in R.W.’s file and under her name, the District Court should

have disclosed these records to the defense.       One of the reports was potentially

exculpatory, and disclosure would have afforded Stutzman the opportunity to question

the examining physician and to clarify the discrepancy.

¶31   Yet even if Stutzman had been able to use the reports at trial to argue that the

report describing a “[n]ormal vaginal examination” pertained to R.W., the absence of

physical evidence of penetration “neither denies nor confirms sexual abuse,” as noted in

the report. See State v. McAlister, 2016 MT 14, ¶¶ 4, 13, 382 Mont. 129, 365 P.3d 1062


                                           12
(holding that the evidence to convict the Defendant of sexual intercourse without consent

was sufficient despite medical examination results showing no physical evidence of

penetration). Taken together, particularly in light of the abnormal findings on the report

that correlates most likely with R.W., we are unable to conclude that the reports

contained exculpatory information material to Stutzman’s guilt or innocence. Instead, we

conclude that their disclosure would not have “affected the outcome of the proceedings.”

Weisbarth, ¶ 24.

¶32    The Altacare documents include notes and evaluations from counselors, including

Sylvester, regarding R.W.’s and K.W.’s mental and behavioral health. Some of these

documents describe R.W.’s recounting of Stutzman’s sexual assault in the tent. Another

document—a “Psycho Educational Group Note” completed by two counselors,

apparently including Sylvester—states that R.W. “appeared to not be too fond of her

mom’s new boyfriend,” a probable reference to Stutzman.

¶33    Assuming that one or more of the Altacare notes may have had relevance and

potential utility to the defense, we are confident that disclosure would not have “affected

the outcome of the proceedings.” Weisbarth, ¶ 24. R.W. testified that Stutzman sexually

assaulted her in the tent. R.W. told her mother about the incident, her mother kicked

Stutzman out of the house as a result, R.W. spoke with Sylvester about the incident

shortly thereafter, and R.W. seemed, in Sylvester’s words, “just not herself, very quiet,

withdrawn.” Angela stated during cross-examination that, upon R.W. and K.W. telling

her about Stutzman’s alleged abuse, she initially thought they “might have made this up.”




                                            13
¶34    The Altacare documents containing R.W.’s descriptions of the incident in the tent,

while relevant to the issue at trial, only verify R.W.’s testimony. As such, they would not

have constituted “favorable” evidence for Stutzman and were therefore not exculpatory.

Weisbarth, ¶ 24.

¶35    The Psycho Educational Group Note stating that R.W. was not “too fond” of

Stutzman constitutes potentially favorable evidence for the defense, and it too should

have been disclosed. Stutzman could have used this note to cross-examine R.W. on her

sentiments toward him. The District Court abused its discretion by failing to produce this

document. Duffy, ¶ 18. But again we conclude that the error is not ground for reversal

because it would not have affected the outcome of the case.           Stutzman had ample

opportunities to probe this topic at trial.    Defense counsel solicited testimony from

Angela that she initially believed her children might have fabricated the allegations

against Stutzman, and the defense argued in closing that the children made up the

allegations in order to get Stutzman out of the house. That R.W. was not “too fond” of

Stutzman would not have substantially strengthened the evidence Stutzman used to argue

about R.W.’s motive to lie.      This single comment to her counselors did not prove

fabrication or show that R.W. was hostile or vindictive. On the strength of the record as a

whole, disclosure of the Altacare documents would not have “affected the outcome of the

proceedings.” Weisbarth, ¶ 24.

¶36    The verdict against Stutzman is a “verdict worthy of confidence,” Ellenburg, ¶ 47,

and the District Court’s failure to disclose these records does not warrant a new trial.




                                              14
                                      CONCLUSION

¶37    The prosecution’s statement to the jury during its rebuttal argument did not violate

Stutzman’s right to a fair trial. The District Court did not err in failing to give a specific

unanimity instruction on the sexual assault charge absent a request by the defense.

Finally, the District Court’s refusal to disclose medical records from the Billings Clinic or

counseling records from Altacare did not deprive Stutzman of a fair trial. The judgment

is affirmed.



                                                  /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ JIM RICE




                                             15